ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
John C. Grimberg Co., Inc.                   )       ASBCA Nos. 61243, 61244, 61245
                                             )                  61425, 61426
Under Contract No. N40080-10-D-0492          )

APPEARANCES FOR THE APPELLANT:                      Arnie B. Mason, Esq.
                                                    Melisa A. Roy, Esq.
                                                     Williams Mullen PC
                                                     Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Ellen M. Evans, Esq.
                                                     Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: April 22, 2020


                                                 DONALD E. KINNER
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61243, 61244, 61245, 61425,
61426, Appeals of John C. Grimberg Co., Inc., rendered in conformance with the Board’s
Charter.

      Dated: April 22, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals